DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-13, filed 7/15/2022, with respect to USC 103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, 18-19, and 21-30 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adrian Mihailovic on 8/8/2022.
The withdrawn claims 10-17 are cancelled.
Allowable Subject Matter
Claims 1-3, 5-9, 18-19, and 21-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-9, 18-19, and 21-30 are allowable over the prior art because the Examiner found that none of the cited prior art discloses determining a magnitude of a muscle response of the athlete during given repeated exercises and a heart rate change over a period of time while the athlete is engaged in a given repeated exercises in combination with the rest of the claimed elements.
Examiner found closest prior art was Grey (US 9131888 B2) measures EMG and HR but does not analyze magnitude of MR over periods of the same repeated exercise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792